ANDREWS, Presiding Judge.
In Stoker v. Bellemeade, LLC, 272 Ga. App. 817, 827 (615 SE2d 1) (2005), Division 4, we affirmed the trial court’s denial of Edward Faircloth’s motion for summary judgment on a slander per se claim brought against him by Jerry Stoker. In Bellemeade, LLC v. Stoker, 280 Ga. 635 (631 SE2d 693) (2006), the Supreme Court reversed the judgment of this Court on the slander per se claim and ruled that Faircloth was entitled to summary judgment on the claim. Accordingly, the judgment of the Supreme Court is made the judgment of this Court, and the portion of the trial court’s order denying summary judgment on the slander per se claim is reversed. Otherwise, the judgment of this Court in Stoker, 272 Ga. App. 817, remains unchanged.

Judgment reversed.


Ruffin, C. J., Johnson, P. J., Blackburn, P. J., Smith, P. J., Barnes, Miller, Ellington, Phipps, Mikell, Adams and, Bernes, JJ., concur.

Martin Snow, John T. McGoldrick, Jr., Michael M. Smith, William H. Larsen, Walter E. Harrington, Jr., Shirley R. Watson, for appellees.